Sullivan, Judge:
In tbe foregoing reappraisement the merchandise entered at the port of Newark, N. J., and appraised at the entered value.
On March 31, 1938, the papers were returned to the appraiser at New York by the collector with the following notation stamped thereon:
Appraiser:
In pursuance of Section 3, T. D. 83557, please advise this office whether you consider the appraisement of this invoice correct.
and the appraiser returned the invoice to the collector with the following notation:
Collector:
Quality “Largo” pullovers SS would be appraised at New York @ LO — -17—O each, and the golfer coats with two pockets @ LI — 3—0 each less 3% discount in accordance with manufacturer’s price list.
M. J. Hart,
Assf. Appr.
The parties have entered into a stipulation in accordance with the appraiser’s report, which is signed by counsel for both parties. This increases the invoice value for the pullovers from 16 shillings to 17 shillings each, and for the golfer coats from one pound one shilling each to one pound three shillings.each, less three and three-fourths per centum discount, and the importer has agreed to this increased value.
I therefore feel, in view of the stipulation approved by both parties in accordance with the appraiser’s report to the collector, that this is the proper valuation of this merchandise on or about the date of shipment, and I find such to be the value thereof.
Judgment accordingly.